IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20285
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALBERTO GUEVARA-RODRIGUEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-749-ALL
                      --------------------
                        October 29, 2001


Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Alberto Guevara-Rodriguez (Guevara) appeals his guilty-plea

conviction for illegal reentry into the United States, in

violation of 8 U.S.C. § 1326.   Guevara argues that his indictment

was defective under the Fifth and Sixth Amendments because it did

not allege general intent.   He concedes that his argument is

foreclosed by Fifth Circuit precedent, but he seeks to preserve

the issue for review by the Supreme Court.    Guevara’s indictment

“fairly conveyed that [his] presence was a voluntary act from the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20285
                               -2-

allegations that he was deported, removed, and subsequently

present without consent of the Attorney General.”   See United

States v. Berrios-Centeno, 250 F.3d 294, 299-300 (5th Cir.),

cert. denied, ___ U.S. ___ (U.S. Oct. 1, 2001)(No. 01-5535).

Accordingly, his indictment sufficiently alleged the general

intent required of 8 U.S.C. § 1326 offenses.   See id. at 297-300.

     AFFIRMED.